Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 1 of 27 Page ID #:1



    1   C. Moze Cowper (Bar No. 326614)         Adam J. Levitt*
    2   Noel E. Garcia (Bar No. 326831)         DICELLO LEVITT GUTZLER LLC
        COWPER LAW PC                           Ten North Dearborn Street, Sixth Floor
    3   10880 Wilshire Boulevard, Suite 1840    Chicago, Illinois 60602
    4   Los Angeles, California 90024           Telephone: 312-214-7900
        Telephone: 877-529-3707                 alevitt@dicellolevitt.com
    5   mcowper@cowperlaw.com
    6   ngarcia@cowperlaw.com
    7   Mark Lanier*
    8   THE LANIER LAW FIRM PC
        10940 West Sam Houston Parkway
    9   North
   10   Suite 100
        Houston, Texas 77064
   11   Telephone: 713-659-5200                 *Applications for admission pro hac
   12   WML@lanierlawfirm.com                   vice to be filed
   13
      Counsel for Plaintiff and the Proposed Classes (additional counsel appear on
   14 signature page)

   15                        UNITED STATES DISTRICT COURT
   16                       CENTRAL DISTRICT OF CALIFORNIA
                                  WESTERN DIVISION
   17
        CARIBE RESTAURANT &                )     Case No. 20-3570
   18                                      )
        NIGHTCLUB, INC.,                   )
   19   individually and on behalf of      )
        all others similarly situated,     )
   20                                      )    CLASS ACTION COMPLAINT
                                           )    FOR:
   21          Plaintiff,                  )
                                           )    (1) BREACH OF CONTRACT; and
   22                                      )
        v.                                      (2) DECLARATORY JUDGMENT
                                           )
   23                                      )
        TOPA INSURANCE                     )
   24                                      )
        COMPANY,                           )    DEMAND FOR JURY TRIAL
   25                                      )
               Defendant                   )
   26                                      )
                                           )
   27                                      )
                                           )
   28
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 2 of 27 Page ID #:2




    1        Plaintiff Caribe Restaurant & Nightclub, Inc. (d/b/a Laz Luz Ultralounge)
    2 (“Caribe”), individually and on behalf of the other members of the below-defined

    3 nationwide classes (collectively, the “Class”), brings this class action against

    4 Defendant Topa Insurance Company (“Topa”), and in support thereof states the

    5 following:

    6                         I.     NATURE OF THE ACTION
    7        1.     Plaintiff Caribe owns and operates La Luz Ultralounge (“La Luz”), a
    8 restaurant and nightclub, located in Bonita, California. La Luz has served the San
    9 Diego community since 2004.         It’s existence, however, is now threatened by
   10 COVID-19 (a.k.a. the “coronavirus” or “SARS-CoV-2”).

   11        2.     To protect its businesses in the event that it suddenly had to suspend
   12 operations for reasons outside of its control, or if it had to act in order to prevent

   13 further property damage, Plaintiff purchased insurance coverage from Topa,

   14 including special property coverage, as set forth in Topa’s Businessowner’s

   15 Business Income (and Extra Expense) Coverage Form (Form CP 00 30 10 02)

   16 (“Special Property Coverage Form”).

   17        3.     Topa’s Special Property Coverage Form provides “Business Income”
   18 coverage, which promises to pay for loss due to the necessary suspension of

   19 operations following loss to property.

   20        4.     Topa’s Special Property Coverage Form also provides “Civil
   21 Authority” coverage, which promises to pay for loss caused by the action of a civil

   22 authority that prohibits access to the insured premises.

   23        5.     Topa’s Special Property Coverage Form also provides “Extra Expense”
   24 coverage, which promises to pay the expense incurred to minimize the suspension

   25 of business and to continue operations.

   26        6.     Topa’s Special Property Coverage Form, under a section entitled
   27 “Duties in the Event of Loss” mandates that Topa’s insured “must see that the

   28 following are done in the event of loss. . . [t]ake all reasonable steps to protect the

                                                -1-
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 3 of 27 Page ID #:3




    1 Covered Property from further damage and keep a record of your expenses necessary

    2 to protect the Covered Property, for consideration in the settlement of the claim.”

    3 This is commonly referred to as “Sue and Labor” coverage.

    4        7.     Unlike many policies that provide Business Income coverage (also
    5 referred to as “business interruption” coverage), Topa’s Special Property Coverage

    6 Form does not include, and is not subject to, any exclusion for losses caused by the

    7 spread of viruses or communicable diseases.

    8        8.     Plaintiff was forced to suspend or reduce business at La Luz due to
    9 COVID-19 and the resultant closure orders issued by civil authorities in California.

   10        9.     Upon information and belief, Topa has, on a widescale and uniform
   11 basis, refused to pay its insureds under its Business Income, Civil Authority, Extra

   12 Expense, and Sue and Labor coverages for losses suffered due to COVID-19, any

   13 orders by civil authorities that have required the necessary suspension of business,

   14 and any efforts to prevent further property damage or to minimize the suspension of

   15 business and continue operations. Indeed, Topa has denied Plaintiff’s claim under

   16 its Topa policy.

   17                        II.   JURISDICTION AND VENUE
   18        10.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §
   19 1332, because Defendant and at least one member of the Class are citizens of

   20 different states and because: (a) the Class consists of at least 100 members; (b) the

   21 amount in controversy exceeds $5,000,000 exclusive of interest and costs; and (c)

   22 no relevant exceptions apply to this claim.

   23        11.    Venue is proper in this District under 28 U.S.C. § 1391, because
   24 Defendant resides in this District and a substantial portion of the acts and conduct

   25 giving rise to the claims occurred within the District.

   26

   27

   28

                                               -2-
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 4 of 27 Page ID #:4




    1                                   III.     THE PARTIES
    2 Plaintiff

    3         12.    Plaintiff Caribe is a California corporation, with its principal place of
    4 business in Bonita, California.          Caribe owns and operates La Luz nightclub in
    5 Bonita.

    6 Defendant

    7         13.    Defendant Topa is an insurance company organized under the laws of
    8 the State of California, with its principal place of business in Calabasas, California.
    9 It is authorized to write, sell, and issue insurance policies providing property and

   10 business income coverage in California.             At all times material hereto, Topa
   11 conducted and transacted business through the selling and issuing of insurance

   12 policies within California, including, but not limited to, selling and issuing property

   13 coverage to Plaintiff.

   14                           IV.    FACTUAL BACKGROUND
   15 A.      The Special Property Coverage Form
   16         14.    In return for the payment of a premium, Topa issued Policy No. PC-
   17 6606802 to Plaintiff for a policy period of May 18, 2019 to May 18, 2020, including

   18 a Businessowners Special Property Coverage Form. Policy No. PC-6606802 is

   19 attached hereto as Exhibit A. Plaintiff has performed all of its obligations under

   20 Policy No. PC-6606802, including the payment of premiums.                    The Covered
   21 Property, with respect to the Special Property Coverage Form, is the La Luz

   22 Ultralounge at 5080 Bonita Road, Bonita, California 91902.

   23         15.    In many parts of the world, property insurance is sold on a specific peril
   24 basis. Such policies cover a risk of loss if that risk of loss is specifically listed (e.g.,

   25 hurricane, earthquake, H1N1, etc.). Most property policies sold in the United States,

   26 however, including those sold by Topa, are all-risk property damage policies. These

   27 types of policies cover all risks of loss except for risks that are expressly and

   28 specifically excluded. In the Special Property Coverage Form provided to Plaintiff,

                                                    -3-
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 5 of 27 Page ID #:5




    1 under the heading “Covered Causes of Loss,” Topa agreed to “pay for direct physical

    2 loss” to Covered Property “unless the loss is excluded or limited by” the policy.

    3        16.    In the policy, Topa did not exclude or limit coverage for losses from
    4 the spread of viruses. The policy only contains an exclusion for so-called “NBCR

    5 Activity,” defined as an act involving the use, alleged use, threatened use, or

    6 dissemination of a “Nuclear, Biological, Bio-Chemical, Chemical or Radioactive

    7 agent, substance, material, device or weapon.” This exclusion applies to intentional

    8 acts taken to cause the dissemination of biological weapons or agents (or acts taken
    9 to hinder such intentional acts), not the natural spread of a virus.

   10        17.    Losses due to COVID-19 are a Covered Cause of Loss under Topa
   11 policies with the Special Property Coverage Form.

   12        18.    In the Special Property Coverage Form, Topa agreed to pay for its
   13 insureds’ actual loss of Business Income sustained due to the necessary suspension

   14 of its operations during the “period of restoration” caused by direct physical loss or

   15 damage. A “slowdown or cessation” of business activities at the Covered Property

   16 is a “suspension” under the policy, for which Topa agreed to pay for loss of Business

   17 Income during the “period of restoration” that begins within 72 hours after the time

   18 of direct physical loss or damage.

   19        19.    “Business Income” means net income (or loss) before tax that Plaintiff
   20 and the other Class members would have earned “if no physical loss or damage had

   21 occurred” as well as continuing normal operating expenses incurred.

   22        20.    The presence of virus or disease can constitute physical damage to
   23 property, as the insurance industry has recognized since at least 2006.        When
   24 preparing so-called “virus” exclusions to be placed in some policies, but not others,

   25 the insurance industry drafting arm, ISO, circulated a statement to state insurance

   26 regulators that included the following:

   27               Disease-causing agents may render a product impure
                    (change its quality or substance), or enable the spread of
   28               disease by their presence on interior building surfaces or
                    the surfaces of personal property. When disease-causing
                                               -4-
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 6 of 27 Page ID #:6



                    viral or bacterial contamination occurs, potential claims
    1               involve the cost of replacement of property (for example,
                    the milk), cost of decontamination (for example, interior
    2               building surfaces), and business interruption (time
                    element) losses. Although building and personal property
    3               could arguably become contaminated (often temporarily)
                    by such viruses and bacteria, the nature of the property
    4               itself would have a bearing on whether there is actual
                    property damage. An allegation of property damage may
    5               be a point of disagreement in a particular case.
    6        21.    In the Special Property Coverage Form, Topa also agreed to pay
    7 necessary Extra Expense that its insureds incur during the “period of restoration”

    8 that the insureds would not have incurred if there had been no direct physical loss or
    9 damage to the Covered Property.

   10        22.    “Extra Expense” includes expenses to avoid or minimize the
   11 suspension of business, continue operations, and to repair or replace property.

   12        23.    Topa also agreed to “pay for the actual loss of Business Income” that
   13 Plaintiff sustains “and any Extra Expense caused by action of civil authority that

   14 prohibits access to” the Covered Property when a Covered Cause of Loss causes

   15 damage to property near the Covered Property, the civil authority prohibits access

   16 to property immediately surrounding the damaged property, the Covered Property is

   17 within the prohibited area,, and the civil authority action is taken “in response to

   18 dangerous physical conditions.”

   19        24.    Topa’s Special Property Coverage Form, under a section entitled
   20 “Duties in the Event of Loss” mandates that Topa’s insured “must see that the

   21 following are done in the event of loss. . . [t]ake all reasonable steps to protect the

   22 Covered Property from further damage and keep a record of your expenses necessary

   23 to protect the Covered Property, for consideration in the settlement of the claim.”

   24 This is commonly referred to as “Sue and Labor” coverage.

   25        25.    Losses caused by COVID-19 and the related orders issued by local,
   26 state, and federal authorities triggered the Business Income, Extra Expense, Civil

   27 Authority, and Sue and Labor provisions of the Topa policy.

   28

                                               -5-
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 7 of 27 Page ID #:7




    1 B.     The Covered Cause of Loss
    2        26.    The presence of COVID-19 has caused civil authorities throughout the
    3 country to issue orders requiring the suspension of business at a wide range of

    4 establishments, including civil authorities with jurisdiction over Plaintiff’s business

    5 (the “Closure Orders”).

    6        1.     The San Diego and California Closure Orders
    7        27.    On March 16, 2020, San Diego County issued a civil authority order
    8 requiring the closure of bars in San Diego County and banning dine-in eating in San
    9 Diego County. This order has been in effect since March 16, 2020 and is scheduled

   10 to remain in effect through at least April 30, 2020.

   11        28.    On March 19, 2020, the State of California issued a civil authority order
   12 requiring the closure of bars in California and banning dine-in eating in California.

   13 This order has been in effect since March 19, 2020 and is in effect until further

   14 notice.

   15        29.    The San Diego County and State of California Closure Orders were
   16 issued in response to the rapid spread of COVID-19 throughout California.

   17        30.    Violations of the San Diego County and State of California Closure
   18 Orders are punishable by fine, imprisonment, or both.

   19        2.     The Impact of COVID-19 and the Closure Orders
   20        31.    The presence of COVID-19 caused direct physical loss of or damage to
   21 the covered property under the Plaintiff’s policies, and the policies of the other Class

   22 members, by denying use of and damaging the covered property, and by causing a

   23 necessary suspension of operations during a period of restoration.

   24        32.    The Closure Orders, including the issuance of San Diego and California
   25 Closure Orders, prohibited access to Plaintiff and the other Class members’ Covered

   26 Property, and the area immediately surrounding Covered Property, in response to

   27 dangerous physical conditions resulting from a Covered Cause of Loss.

   28

                                                -6-
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 8 of 27 Page ID #:8




    1        33.      As a result of the presence of COVID-19 and the Closure Orders,
    2 Plaintiff and the other Class members lost Business Income and incurred Extra

    3 Expense.

    4        34.      Caribe submitted a claim for loss to Topa under its policy due to the
    5 presence of COVID-19 and the Closure Orders, and Topa denied that claim.

    6                        V.    CLASS ACTION ALLEGATIONS
    7        35.      Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2),
    8 23(b)(3), and 23(c)(4) of the Federal Rules of Civil Procedure, individually and on
    9 behalf of all others similarly situated.

   10        36.     Plaintiff seeks to represent nationwide classes defined as:
   11              • All persons and entities that: (a) had Business Income
                     coverage under a property insurance policy issued by
   12                Topa; (b) suffered a suspension of business related to
   13                COVID-19, at the premises covered by their Topa
                     property insurance policy; (c) made a claim under their
   14                property insurance policy issued by Topa; and (d) were
   15                denied Business Income coverage by Topa for the
                     suspension of business resulting from the presence or
   16                threat of COVID-19 (the “Business Income Breach
   17                Class”).

   18              • All persons and entities that: (a) had Civil Authority
                     coverage under a property insurance policy issued by
   19
                     Topa; (b) suffered loss of Business Income and/or Extra
   20                Expense caused by action of a civil authority; (c) made a
   21
                     claim under their property insurance policy issued by
                     Topa; and (d) were denied Civil Authority coverage by
   22                Topa for the loss of Business Income and/or Extra
   23
                     Expense caused by a Closure Order (the “Civil Authority
                     Breach Class”).
   24
                   • All persons and entities that: (a) had Extra Expense
   25
                     coverage under a property insurance policy issued by
   26                Topa; (b) sought to minimize the suspension of business
                     in connection with COVID-19 at the premises covered by
   27
                     their Topa property insurance policy; (c) made a claim
   28                under their property insurance policy issued by Topa; and

                                                 -7-
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 9 of 27 Page ID #:9




    1
                  (d) were denied Extra Expense coverage by Topa despite
                  their efforts to minimize the suspension of business caused
    2             by COVID-19 (the “Extra Expense Breach Class”).
    3
               • All persons and entities that: (a) had a Sue and Labor
    4            provision under a property insurance policy issued by
                 Topa; (b) sought to prevent property damage caused by
    5
                 COVID-19 by suspending or reducing business
    6            operations, at the premises covered by their Topa property
                 insurance policy; (c) made a claim under their property
    7
                 insurance policy issued by Topa; and (d) were denied Sue
    8            and Labor coverage by Topa in connection with the
                 suspension of business caused by COVID-19 (the “Sue
    9
                 and Labor Breach Class”).
   10
                • All persons and entities with Business Income coverage
   11             under a property insurance policy issued by Topa that
   12             suffered a suspension of business due to COVID-19 at the
                  premises covered by the business income coverage (the
   13             “Business Income Declaratory Judgment Class”).
   14
                • All persons and entities with Civil Authority coverage
   15
                  under a property insurance policy issued by Topa that
   16             suffered loss of Business Income and/or Extra Expense
                  caused by a Closure Order (the “Civil Authority
   17
                  Declaratory Judgment Class”).
   18
                • All persons and entities with Extra Expense coverage
   19
                  under a property insurance policy issued by Topa that
   20             sought to minimize the suspension of business in
                  connection with COVID-19 at the premises covered by
   21
                  their Topa property insurance policy (the “Extra Expense
   22             Declaratory Judgment Class”).
   23
                • All persons and entities with a Sue and Labor provision
   24             under a property insurance policy issued by Topa that
   25
                  sought to prevent property damage caused by COVID-19
                  by suspending or reducing business operations, at the
   26             premises covered by their Topa property insurance policy
   27             (the “Sue and Labor Declaratory Judgment Class”).

   28

                                             -8-
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 10 of 27 Page ID #:10




     1         37.      Excluded from each defined Class is Defendant and any of its members,
     2 affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;

     3 governmental entities; and the Court staff assigned to this case and their immediate

     4 family members. Plaintiff reserves the right to modify or amend each of the Class

     5 definitions, as appropriate, during the course of this litigation.

     6         38.      This action has been brought and may properly be maintained on behalf
     7 of each Class proposed herein under the criteria of Rule 23 of the Federal Rules of

     8 Civil Procedure.
     9         39.      Numerosity—Federal Rule of Civil Procedure 23(a)(1).                The
    10 members of each defined Class are so numerous that individual joinder of all Class

    11 members is impracticable. While Plaintiff is informed and believes that there are

    12 thousands of members of each Class, the precise number of Class members is

    13 unknown to Plaintiff but may be ascertained from Defendant’s books and records.

    14 Class members may be notified of the pendency of this action by recognized, Court-

    15 approved notice dissemination methods, which may include U.S. Mail, electronic

    16 mail, internet postings, and/or published notice.

    17         40.      Commonality      and    Predominance—Federal          Rule    of   Civil
    18 Procedure 23(a)(2) and 23(b)(3). This action involves common questions of law

    19 and fact, which predominate over any questions affecting only individual Class

    20 members, including, without limitation:

    21               a. Topa issued all-risk policies to the members of the Class in exchange
    22                  for payment of premiums by the Class members;
    23               b. whether the Class suffered a covered loss based on the common
    24                  policies issued to members of the Class;
    25               c. whether Topa wrongfully denied all claims based on COVID-19;
    26               d. whether Topa’s Business Income coverage applies to a suspension of
    27                  business caused by COVID-19;
    28

                                                  -9-
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 11 of 27 Page ID #:11




     1              e. whether Topa’s Civil Authority coverage applies to a loss of Business
     2                 Income caused by the orders of state governors requiring the
     3                 suspension of business as a result of COVID-19;
     4              f. whether Topa’s Extra Expense coverage applies to efforts to minimize
     5                 a loss caused by COVID-19;
     6              g. whether Topa’s Sue and Labor provision applies to require Topa to
     7                 pay for efforts to reduce damage caused by COVID-19;
     8              h. whether Topa has breached its contracts of insurance through a
     9                 blanket denial of all claims based on business interruption, income
    10                 loss or closures related to COVID-19 and the related closures; and
    11              i. whether Plaintiff and the Class are entitled to an award of reasonable
    12                 attorney fees, interest and costs.
    13        41.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s
    14 claims are typical of the other Class members’ claims because Plaintiff and the other

    15 Class members are all similarly affected by Defendant’s refusal to pay under its

    16 Business Income, Civil Authority, Extra Expense, and Sue and Labor coverages.

    17 Plaintiff’s claims are based upon the same legal theories as those of the other Class

    18 members. Plaintiff and the other Class members sustained damages as a direct and

    19 proximate result of the same wrongful practices in which Defendant engaged.

    20        42.      Adequacy of Representation—Federal Rule of Civil Procedure
    21 23(a)(4). Plaintiff is an adequate Class representative because their interests do not

    22 conflict with the interests of the other Class members who they seek to represent,

    23 Plaintiff has retained counsel competent and experienced in complex class action

    24 litigation, including successfully litigating class action cases similar to this one,

    25 where insurers breached contracts with insureds by failing to pay the amounts owed

    26 under their policies, and Plaintiff intends to prosecute this action vigorously. The

    27 interests of the above-defined Classes will be fairly and adequately protected by

    28 Plaintiff and their counsel.

                                                  - 10 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 12 of 27 Page ID #:12




     1         43.    Inconsistent or Varying Adjudications and the Risk of
     2 Impediments to Other Class Members’ Interests—Federal Rule of Civil

     3 Procedure 23(b)(1). Plaintiff seeks class-wide adjudication as to the interpretation,

     4 and resultant scope, of Defendant’s Business Income, Civil Authority, Extra

     5 Expense, and Sue and Labor coverages. The prosecution of separate actions by

     6 individual members of the Classes would create an immediate risk of inconsistent or

     7 varying adjudications that would establish incompatible standards of conduct for the

     8 Defendant. Moreover, the adjudications sought by Plaintiff could, as a practical
     9 matter, substantially impair or impede the ability of other Class members, who are

    10 not parties to this action, to protect their interests.

    11         44.    Declaratory and Injunctive Relief—Federal Rule of Civil
    12 Procedure 23(b)(2).        Defendant acted or refused to act on grounds generally
    13 applicable to Plaintiff and the other Class members, thereby making appropriate final

    14 injunctive relief and declaratory relief, as described below, with respect to the Class

    15 members.

    16         45.    Superiority—Federal Rule of Civil Procedure 23(b)(3). A class
    17 action is superior to any other available means for the fair and efficient adjudication

    18 of this controversy, and no unusual difficulties are likely to be encountered in the

    19 management of this class action. Individualized litigation creates a potential for

    20 inconsistent or contradictory judgments and increases the delay and expense to all

    21 parties and the court system. By contrast, the class action device presents far fewer

    22 management difficulties, and provides the benefits of single adjudication, economy

    23 of scale, and comprehensive supervision by a single court.

    24

    25

    26

    27

    28

                                                  - 11 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 13 of 27 Page ID #:13




     1                            VI.    CLAIMS FOR RELIEF
     2                           COUNT I
     3        BREACH OF CONTRACT -- BUSINESS INCOME COVERAGE
     4          (Claim Brought on Behalf of the Business Income Breach Class)

     5        46.    Plaintiff Caribe (“Plaintiff” for the purpose of this claim) repeats and

     6 realleges Paragraphs 1-45 as if fully set forth herein.

     7        47.    Plaintiff brings this Count individually and on behalf of the other

     8 members of the Business Income Breach Class.
     9        48.    Plaintiff’s Topa policy, as well as those of the other Business Income

    10 Breach Class members, are contracts under which Topa was paid premiums in

    11 exchange for its promise to pay Plaintiff and the other Business Income Breach Class

    12 members’ losses for claims covered by the policy.

    13        49.    In the Special Property Coverage Form, Topa agreed to pay for its

    14 insureds’ actual loss of Business Income sustained due to the necessary suspension

    15 of its operations during the “period of restoration.”

    16        50.    A “slowdown or cessation” of business activities at the Covered

    17 Property is a “suspension” under the policy, for which Topa agreed to pay for loss

    18 of Business Income during the “period of restoration” that begins within 72 hours

    19 after the time of direct physical loss or damage.

    20        51.    “Business Income” means net income (or loss) before tax that Plaintiff

    21 and the other Business Income Breach Class members would have earned “if no

    22 physical loss or damage had occurred” as well as continuing normal operating

    23 expenses incurred.

    24        52.    COVID-19 caused direct physical loss and damage to Plaintiff and the
    25 other Business Income Breach Class members’ Covered Properties, requiring

    26 suspension of operations at the Covered Properties. Losses caused by COVID-19

    27 thus triggered the Business Income provision of Plaintiff and the other Business

    28 Income Breach Class members’ Topa policies.

                                                - 12 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 14 of 27 Page ID #:14




     1         53.    Plaintiff and the other Business Income Breach Class members have
     2 complied with all applicable provisions of their policies and/or those provisions have

     3 been waived by Topa or Topa is estopped from asserting them, and yet Topa has

     4 abrogated its insurance coverage obligations pursuant to the policies’ clear and

     5 unambiguous terms.

     6         54.    By denying coverage for any Business Income losses incurred by
     7 Plaintiff and the other Business Income Breach Class members in connection with

     8 the COVID-19 pandemic, Topa has breached its coverage obligations under the
     9 policies.

    10         55.    As a result of Topa’s breaches of the policies, Plaintiff and the other
    11 Business Income Breach Class members have sustained substantial damages for

    12 which Topa is liable, in an amount to be established at trial.

    13                                  COUNT II
    14         BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
                (Claim Brought on Behalf of the Civil Authority Breach Class)
    15
               56.    Plaintiff Caribe (“Plaintiff” for the purpose of this claim) repeats and
    16
         realleges Paragraphs 1-45 as if fully set forth herein.
    17
               57.    Plaintiff brings this Count individually and on behalf of the other
    18
         members of the Civil Authority Breach Class.
    19
               58.    Plaintiff’s Topa insurance policy, as well as those of the other Civil
    20
         Authority Breach Class members, are contracts under which Topa was paid
    21
         premiums in exchange for its promise to pay Plaintiff and the other Civil Authority
    22
         Breach Class members’ losses for claims covered by the policy.
    23
               59.    Topa agreed to “pay for the actual loss of Business Income” that
    24
         Plaintiff sustains “and any Extra Expense caused by action of civil authority that
    25
         prohibits access to” the Covered Property when a Covered Cause of Loss causes
    26
         damage to property near the Covered Property, the civil authority prohibits access
    27
         to property immediately surrounding the damaged property, the Covered Property is
    28

                                                  - 13 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 15 of 27 Page ID #:15




     1 within the prohibited area, and the civil authority action is taken “in response to

     2 dangerous physical conditions.”

     3         60.    The Closure Orders triggered the Civil Authority provision under
     4 Plaintiff and the other members of the Civil Authority Breach Class’s Topa

     5 insurance policies.

     6         61.    Plaintiff and the other members of the Civil Authority Breach Class
     7 have complied with all applicable provisions of the policies, and/or those provisions

     8 have been waived by Topa, or Topa is estopped from asserting them, and yet Topa
     9 has abrogated its insurance coverage obligations pursuant to the Policies’ clear and

    10 unambiguous terms.

    11         62.    By denying coverage for any business losses incurred by Plaintiff and
    12 other members of the Civil Authority Breach Class in connection with the Closure

    13 Orders and the COVID-19 pandemic, Topa has breached its coverage obligations

    14 under the policies.

    15         63.    As a result of Topa’s breaches of the policies, Plaintiff and the other
    16 members of the Civil Authority Breach Class have sustained substantial damages for

    17 which Topa is liable, in an amount to be established at trial.

    18                                   COUNT III
    19           BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
                  (Claim Brought on Behalf of the Extra Expense Breach Class)
    20
               64.    Plaintiff Caribe (“Plaintiff” for the purpose of this claim) repeats and
    21
         realleges Paragraphs 1-45 as if fully set forth herein.
    22
               65.    Plaintiff brings this Count individually and on behalf of the other
    23
         members of the Extra Expense Breach Class.
    24
               66.    Plaintiff’s Topa insurance policy, as well as those of the other Extra
    25
         Expense Breach Class members, are contracts under which Topa insurance was paid
    26
         premiums in exchange for its promise to pay Plaintiff and the other Extra Expense
    27
         Breach Class members’ losses for claims covered by the policy.
    28

                                                  - 14 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 16 of 27 Page ID #:16




     1         67.    In the Special Property Coverage Form, Topa also agreed to pay
     2 necessary Extra Expense that its insureds incur during the “period of restoration”

     3 that the insureds would not have incurred if there had been no direct physical loss or

     4 damage to the Covered Property.

     5         68.    “Extra Expense” includes expenses to avoid or minimize the
     6 suspension of business, continue operations, and to repair or replace property.

     7         69.    Due to COVID-19 and the Closure Orders, Plaintiff and the other
     8 members of the Extra Expense Breach Class incurred Extra Expense at Covered
     9 Property

    10         70.    Plaintiff and the other members of the Extra Expense Breach Class have
    11 complied with all applicable provisions of the policies and/or those provisions have

    12 been waived by Topa or Topa is estopped from asserting them, and yet Topa has

    13 abrogated its insurance coverage obligations pursuant to the policies’ clear and

    14 unambiguous terms.

    15         71.    By denying coverage for any business losses incurred by Plaintiff and
    16 the other members of the Extra Expense Breach Class in connection with the Closure

    17 Orders and the COVID-19 pandemic, Topa has breached its coverage obligations

    18 under the policies.

    19         72.    As a result of Topa’s breaches of the policies, Plaintiff and the other
    20 members of the Extra Expense Breach Class have sustained substantial damages for

    21 which Topa is liable, in an amount to be established at trial.

    22                                  COUNT IV
    23           BREACH OF CONTRACT – SUE AND LABOR COVERAGE
                 (Claim Brought on Behalf of the Sue and Labor Breach Class)
    24
               73.    Plaintiff Topa (“Plaintiff” for the purpose of this claim) repeats and
    25
         realleges Paragraphs 1-45 as if fully set forth herein.
    26
               74.    Plaintiff brings this Count individually and on behalf of the other
    27
         members of the Sue and Labor Breach Class.
    28

                                                  - 15 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 17 of 27 Page ID #:17




     1        75.    Plaintiff’s Topa policy, as well as those of the other Sue and Labor
     2 Breach Class members, are contracts under which Topa was paid premiums in

     3 exchange for its promise to pay Plaintiff and the other Sue and Labor Breach Class

     4 members’ losses for claims covered by the policy.

     5        76.    In the Special Property Coverage Form, Topa agreed to give due
     6 consideration in settlement of a claim to expenses incurred in taking all reasonable

     7 steps to protect Covered Property from further damage.

     8        77.    In complying with the Closure Orders and otherwise suspending or
     9 limiting operations, Plaintiff and other members of the Sue and Labor Breach Class

    10 incurred expenses in connection with reasonable steps to protect Covered Property.

    11        78.    Plaintiff and the other members of the Sue and Labor Breach Class have
    12 complied with all applicable provisions of the policy and/or those provisions have

    13 been waived by Topa, or Topa is estopped from asserting them, and yet Topa has

    14 abrogated its insurance coverage obligations pursuant to the policies’ clear and

    15 unambiguous terms.

    16        79.    By denying coverage for any Sue and Labor expenses incurred by
    17 Plaintiff and the other members of the Sue and Labor Breach Class in connection

    18 with the Closure Orders and the COVID-19 pandemic, Topa has breached its

    19 coverage obligations under the policies.

    20        80.    As a result of Topa’s breaches of the policies, Plaintiff and the other
    21 members of the Sue and Labor Breach Class have sustained substantial damages for

    22 which Topa is liable, in an amount to be established at trial.

    23                                   COUNT V
    24      DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
           (Claim Brought on Behalf of the Business Income Declaratory Judgment
    25                                     Class)
    26        81.    Plaintiff Caribe (“Plaintiff” for the purpose of this claim) repeats and
    27 realleges Paragraphs 1-45 as if fully set forth herein.

    28

                                                - 16 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 18 of 27 Page ID #:18




     1          82.   Plaintiff brings this Count individually and on behalf of the other
     2 members of the Business Income Declaratory Judgment Class.

     3          83.   Plaintiff’s Topa policy, as well as those of the other Business Income
     4 Declaratory Judgment Class members, are contracts under which Topa was paid

     5 premiums in exchange for its promise to pay Plaintiff and the other Business Income

     6 Declaratory Judgment Class members’ losses for claims covered by the policy.

     7          84.   Plaintiff and the other Business Income Declaratory Judgment Class
     8 members have complied with all applicable provisions of the policies and/or those
     9 provisions have been waived by Topa, or Topa is estopped from asserting them, and

    10 yet Topa has abrogated its insurance coverage obligations pursuant to the policies’

    11 clear and unambiguous terms and has wrongfully and illegally refused to provide

    12 coverage to which Plaintiff and the other Business Income Declaratory Judgment

    13 Class members are entitled.

    14          85.   Topa has denied claims related to COVID-19 on a uniform and class
    15 wide basis, without individual bases or investigations, such that the Court can render

    16 declaratory judgment irrespective of whether members of the Class have filed a

    17 claim.

    18          86.   An actual case or controversy exists regarding Plaintiff and the other
    19 Business Income Declaratory Judgment Class members’ rights and Topa’s

    20 obligations under the policies to reimburse Plaintiff for the full amount of Business

    21 Income losses incurred by Plaintiff and the other Business Income Declaratory

    22 Judgment Class members in connection with suspension of their businesses

    23 stemming from the COVID-19 pandemic.

    24          87.   Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Business Income
    25 Declaratory Judgment Class members seek a declaratory judgment from this Court

    26 declaring the following:

    27           i.   Plaintiff and the other Business Income Declaratory Judgment Class
    28                members’ Business Income losses incurred in connection with the

                                               - 17 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 19 of 27 Page ID #:19




     1                   Closure Orders and the necessary interruption of their businesses
     2                   stemming from the COVID-19 pandemic are insured losses under their
     3                   policies; and
     4             ii.   Topa is obligated to pay Plaintiff and the other Business Income
     5                   Declaratory Judgment Class members for the full amount of the
     6                   Business Income losses incurred and to be incurred in connection with
     7                   the Closure Orders during the period of restoration and the necessary
     8                   interruption of their businesses stemming from the COVID-19
     9                   pandemic.
    10                                 COUNT VI
    11    DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
       (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)
    12
               88.       Plaintiff Caribe (“Plaintiff” for the purpose of this claim) repeats and
    13
         realleges Paragraphs 1-45 as if fully set forth herein.
    14
               89.       Plaintiff brings this Count individually and on behalf of the other
    15
         members of the Civil Authority Declaratory Judgment Class.
    16
               90.       Plaintiff’s Topa insurance policy, as well as those of the other Civil
    17
         Authority Declaratory Judgment Class members, are contracts under which Topa
    18
         was paid premiums in exchange for its promise to pay Plaintiff and the other Civil
    19
         Authority Declaratory Judgment Class members’ losses for claims covered by the
    20
         policy.
    21
               91.       Plaintiff and the other Civil Authority Declaratory Judgment Class
    22
         members have complied with all applicable provisions of the policies and/or those
    23
         provisions have been waived by Topa, or Topa is estopped from asserting them, and
    24
         yet Topa has abrogated its insurance coverage obligations pursuant to the policies’
    25
         clear and unambiguous terms and has wrongfully and illegally refused to provide
    26
         coverage to which Plaintiff and the other Class members are entitled.
    27

    28

                                                   - 18 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 20 of 27 Page ID #:20




     1          92.    Topa has denied claims related to COVID-19 on a uniform and class
     2 wide basis, without individual bases or investigations, such that the Court can render

     3 declaratory judgment irrespective of whether members of the Class have filed a

     4 claim.

     5          93.    An actual case or controversy exists regarding Plaintiff and the other
     6 Civil Authority Declaratory Judgment Class members’ rights and Topa’s obligations

     7 under the policies to reimburse Plaintiff and the other Civil Authority Declaratory

     8 Judgment Class members for the full amount of covered Civil Authority losses
     9 incurred by Plaintiff and the other Civil Authority Declaratory Judgment Class

    10 members in connection with Closure Orders and the necessary interruption of their

    11 businesses stemming from the COVID-19 pandemic.

    12          94.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Civil Authority
    13 Declaratory Judgment Class members seek a declaratory judgment from this

    14 Court declaring the following:

    15            i.   Plaintiff and the other Civil Authority Declaratory Judgment Class
    16                 members’ Civil Authority losses incurred in connection with the
    17                 Closure Orders and the necessary interruption of their businesses
    18                 stemming from the COVID-19 pandemic are insured losses under their
    19                 policies; and
    20           ii.   Topa is obligated to pay Plaintiff and the other Civil Authority
    21                 Declaratory Judgment Class members the full amount of the Civil
    22                 Authority losses incurred and to be incurred in connection with the
    23                 covered losses related to the Closure Orders and the necessary
    24                 interruption of their businesses stemming from the COVID-19
    25                 pandemic.
    26

    27

    28

                                                - 19 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 21 of 27 Page ID #:21




     1
                                        COUNT VII
             DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
     2   (Claim Brought on Behalf of the Extra Expense Declaratory Judgment Class)
     3          95.   Plaintiff Caribe (“Plaintiff” for the purpose of this claim) repeats and
     4 realleges Paragraphs 1-45 as if fully set forth herein.

     5          96.   Plaintiff brings this Count individually and on behalf of the other
     6 members of the Extra Expense Declaratory Judgment Class.

     7          97.   Plaintiff’s Topa insurance policy, as well as those of the other Extra
     8 Expense Declaratory Judgment Class members, are contracts under which Topa was
     9 paid premiums in exchange for its promise to pay Plaintiff and the other Extra

    10 Expense Declaratory Judgment Class members’ losses for claims covered by the

    11 policy.

    12          98.   Plaintiff and the other Extra Expense Declaratory Judgment Class
    13 members have complied with all applicable provisions of the policies and/or those

    14 provisions have been waived by Topa, or Topa is estopped from asserting them, and

    15 yet Topa has abrogated its insurance coverage obligations pursuant to the policies

    16 clear and unambiguous terms and has wrongfully and illegally refused to provide

    17 coverage to which Plaintiff and the other Class members are entitled.

    18          99.   Topa has denied claims related to COVID-19 on a uniform and class
    19 wide basis, without individual bases or investigations, such that the Court can render

    20 declaratory judgment irrespective of whether members of the Class have filed a

    21 claim.

    22          100. An actual case or controversy exists regarding Plaintiff and the other
    23 Extra Expense Declaratory Judgment Class members’ rights and Topa’s obligations

    24 under the policies to reimburse Plaintiff and the other Extra Expense Declaratory

    25 Judgment Class members for the full amount of Extra Expense losses incurred by

    26 Plaintiff in connection with Closure Orders and the necessary interruption of their

    27 businesses stemming from the COVID-19 pandemic.

    28

                                                - 20 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 22 of 27 Page ID #:22




     1         101. Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Extra Expense
     2 Declaratory Judgment Class members seek a declaratory judgment from this Court

     3 declaring the following:

     4            i.   Plaintiff and the other Extra Expense Declaratory Judgment Class
     5                 members’ Extra Expense losses incurred in connection with the Closure
     6                 Orders and the necessary interruption of their businesses stemming
     7                 from the COVID-19 pandemic are insured losses under their policies;
     8                 and
     9           ii.   Topa is obligated to pay Plaintiff and the other Extra Expense
    10                 Declaratory Judgment Class members for the full amount of the Extra
    11                 Expense losses incurred and to be incurred in connection with the
    12                 covered losses related to the Closure Orders during the period of
    13                 restoration and the necessary interruption of their businesses stemming
    14                 from the COVID-19 pandemic.
    15                                COUNT VIII
    16      DECLARATORY JUDGMENT – SUE AND LABOR COVERAGE
       (Claim Brought on Behalf of the Sue and Labor Declaratory Judgment Class)
    17
               102. Plaintiff Caribe (“Plaintiff” for the purpose of this claim) repeats and
    18
         realleges Paragraphs 1-45 as if fully set forth herein.
    19
               103. Plaintiff brings this Count individually and on behalf of the other
    20
         members of the Sue and Labor Declaratory Judgment Class.
    21
               104. Plaintiff’s Topa insurance policy, as well as those of the other Sue and
    22
         Labor Declaratory Judgment Class members, are contracts under which Topa was
    23
         paid premiums in exchange for its promise to pay Plaintiff and the other Sue and
    24
         Labor Declaratory Judgment Class members’ reasonably incurred expenses to
    25
         protect Covered Property.
    26
               105. Plaintiff and the other Sue and Labor Declaratory Judgment Class
    27
         members have complied with all applicable provisions of the policies and/or those
    28

                                                  - 21 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 23 of 27 Page ID #:23




     1 provisions have been waived by Topa, or Topa is estopped from asserting them, and

     2 yet Topa has abrogated its insurance coverage obligations pursuant to the policies’

     3 clear and unambiguous terms and has wrongfully and illegally refused to provide

     4 coverage to which Plaintiff is entitled.

     5          106. Topa has denied claims related to COVID-19 on a uniform and class
     6 wide basis, without individual bases or investigations, such that the Court can render

     7 declaratory judgment irrespective of whether members of the Class have filed a

     8 claim.
     9          107. An actual case or controversy exists regarding Plaintiff and the other
    10 Sue and Labor Declaratory Judgment Class members’ rights and Topa’s obligations

    11 under the policies to reimburse Plaintiff and the other Sue and Labor Declaratory

    12 Judgment Class members for the full amount Plaintiff and the other members of the

    13 Sue and Labor Declaratory Judgment Class reasonably incurred to protect Covered

    14 Property from further damage by COVID-19.

    15          108. Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Sue and Labor
    16 Declaratory Judgment Class members seek a declaratory judgment from this Court

    17 declaring the following:

    18            i.   Plaintiff and the other Sue and Labor Declaratory Judgment Class
    19                 members reasonably incurred expenses to protect Covered Property
    20                 from further damage by COVID-19 are insured losses under their
    21                 policies; and
    22           ii.   Topa is obligated to pay Plaintiff and the other Sue and Labor
    23                 Declaratory Judgment Class members for the full amount of the
    24                 expenses they reasonably incurred to protect Covered Property from
    25                 further damage by COVID-19.
    26

    27

    28

                                                  - 22 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 24 of 27 Page ID #:24




     1                           VII. REQUEST FOR RELIEF
     2        WHEREFORE, Plaintiff, individually and on behalf of the other Class
     3 members, respectfully requests that the Court enter judgment in their favor and

     4 against Defendant as follows:

     5        a.     Entering an order certifying the proposed nationwide Classes, as
     6 requested herein, designating Plaintiff as Class representative, and appointing

     7 Plaintiff’s undersigned attorneys as Counsel for the Classes;

     8        b.     Entering judgment on Counts I-IV in favor of Plaintiff Caribe and the
     9 members of the Business Income Breach Class, the Civil Authority Breach Class,

    10 the Extra Expense Breach Class, and the Sue and Labor Breach Class; and awarding

    11 damages for breach of contract in an amount to be determined at trial;

    12        c.     Entering declaratory judgments on Counts V-VIII in favor of Plaintiff
    13 and the members of the Business Income Declaratory Judgment Class, the Civil

    14 Authority Declaratory Judgment Class, the Extra Expense Declaratory Judgment

    15 Class, and the Sue and Labor Declaratory Judgment Class as follows;

    16              i.   Business Income, Civil Authority, Extra Expense, and Sue and
    17                   Labor losses incurred in connection with the Closure Orders and the
    18                   necessary interruption of their businesses stemming from the
    19                   COVID-19 pandemic are insured losses under their policies; and
    20             ii.   Topa is obligated to pay for the full amount of the Business Income,
    21                   Civil Authority, Extra Expense, and Sue and Labor losses incurred
    22                   and to be incurred related to COVID-19, the Closure Orders and the
    23                   necessary interruption of their businesses stemming from the
    24                   COVID-19 pandemic;
    25        d.     Ordering Defendant to pay both pre- and post-judgment interest on any
    26 amounts awarded;

    27        e.     Ordering Defendant to pay attorneys’ fees and costs of suit; and
    28        f.     Ordering such other and further relief as may be just and proper.

                                                - 23 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 25 of 27 Page ID #:25




     1                                  VIII. JURY DEMAND
     2         Plaintiff hereby demands a trial by jury on all claims so triable.
     3
                              IX.   CERTIFICATION AND CLOSING
     4
               Under Federal Rule of Civil Procedure 11, by signing below, I certify to the
     5
         best of my knowledge, information, and belief that this complaint: (1) is not being
     6
         presented for an improper purpose, such as to harass, cause unnecessary delay, or
     7
         needlessly increase the cost of litigation; (2) is supported by existing law or by a
     8
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
     9
         factual contentions have evidentiary support or, if specifically so identified, will
    10
         likely have evidentiary support after a reasonable opportunity for further
    11
         investigation or discovery; and (4) the complaint otherwise complies with the
    12
         requirements of Rule 11.
    13

    14

    15
         Dated: April 17, 2020                  Respectfully submitted,

    16                                          /s/ C. Moze Cowper
    17                                          C. Moze Cowper (Bar No. 326614)
                                                Noel E. Garcia (Bar No. 326831)
    18                                          COWPER LAW PC
    19                                          10880 Wilshire Boulevard, Suite 1840
                                                Los Angeles, California 90024
    20                                          Telephone: 877-529-3707
    21                                          mcowper@cowperlaw.com
                                                ngarcia@cowperlaw.com
    22

    23                                          Adam J. Levitt*
                                                Amy E. Keller*
    24                                          Daniel R. Ferri*
    25                                          Mark Hamill*
                                                Laura E. Reasons*
    26                                          DICELLO LEVITT GUTZLER LLC
    27                                          Ten North Dearborn Street, Sixth Floor
                                                Chicago, Illinois 60602
    28                                          Telephone: 312-214-7900
                                                 - 24 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 26 of 27 Page ID #:26




     1
                                          alevitt@dicellolevitt.com
                                          akeller@dicellolevitt.com
     2                                    dferri@dicellolevitt.com
     3
                                          mhamill@dicellolevitt.com
                                          lreasons@dicellolevitt.com
     4

     5                                    Mark A. DiCello*
                                          Kenneth P. Abbarno*
     6                                    Mark Abramowitz*
     7                                    DICELLO LEVITT GUTZLER LLC
                                          7556 Mentor Avenue
     8                                    Mentor, Ohio 44060
     9                                    Telephone: 440-953-8888
                                          madicello@dicellolevitt.com
    10                                    kabbarno@dicellolevitt.com
    11                                    mabramowitz@dicellolevitt.com

    12                                    Mark Lanier*
    13                                    Alex Brown*
                                          Skip McBride*
    14                                    THE LANIER LAW FIRM PC
    15                                    10940 West Sam Houston Parkway North
                                          Suite 100
    16                                    Houston, Texas 77064
    17                                    Telephone: 713-659-5200
                                          WML@lanierlawfirm.com
    18                                    alex.brown@lanierlawfirm.com
    19                                    skip.mcbride@lanierlawfirm.com
    20                                    Timothy W. Burns*
    21                                    Jeff J. Bowen*
                                          Jesse J. Bair*
    22                                    Freya K. Bowen*
    23                                    BURNS BOWEN BAIR LLP
                                          One South Pinckney Street, Suite 930
    24                                    Madison, Wisconsin 53703
    25                                    Telephone: 608-286-2302
                                          tburns@bbblawllp.com
    26                                    jbowen@bbblawllp.com
    27                                    jbair@bbblawllp.com
                                          fbowen@bbblawllp.com
    28

                                          - 25 -
Case 2:20-cv-03570-ODW-MRW Document 1 Filed 04/17/20 Page 27 of 27 Page ID #:27




     1
                                             Douglas Daniels*
     2                                       DANIELS & TREDENNICK
     3
                                             6363 Woodway, Suite 700
                                             Houston, Texas 77057
     4                                       Telephone: 713-917-0024
     5                                       douglas.daniels@dtlawyers.com

     6                                       Counsel for Plaintiff
     7                                       and the Proposed Classes

     8
     9 *Applications for admission pro hac vice to be filed

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                              - 26 -
